Citation Nr: 1630625	
Decision Date: 08/02/16    Archive Date: 08/11/16

DOCKET NO. 13-21 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an effective date earlier than January 21, 2010, for the assignment of a 30 percent rating for left ankle osteoarthritis and Achilles tendinosis and status post mid-tibia fibular fracture with high ankle sprain.

2. Entitlement to service connection for a right shoulder disability.

3. Entitlement to service connection for a left hip disability, to include claimed secondary to the service-connected left ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1977 to June 1986. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by RO. 

The Veteran submitted a Notice of Disagreement (NOD) with an April 2015 rating decision that denied service connection for hypertension and declined to reopen a claim for service connection for diabetes mellitus. The Board's review of the claims file reveals that the Agency of Original Jurisdiction (AOJ) is still taking action on these issues. The Board will not therefore accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

The issue of service connection for a left hip disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. A claim for an increased rating for a left ankle disorder was received on January 21, 2010.

2. Degenerative arthritis of the acromioclavicular joint was not manifest during service or within one year of separation and a right shoulder disability is not attributable to service.


CONCLUSIONS OF LAW

1. The criteria for an effective date prior to January 21, 2010, for the assignment of a 30 percent rating for left ankle osteoarthritis and Achilles tendinosis and status post mid-tibia fibular fracture with high ankle sprain are not met. 38 U.S.C.A. 
§§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2015).

2. The criteria for service connection for a right shoulder disability are not met. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). VCAA applies to the instant claims. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). The duty to notify was satisfied by letter sent to the Veteran in February 2010. The claims were last adjudicated in July 2013.

The duty to assist the Veteran has also been satisfied. The Veteran's service treatment records as well as all identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board in connection with his claims. The Veteran has not identified any other outstanding records that are pertinent to the issue on appeal herein decided. 

In addition, the Veteran was afforded VA examination in connection with his claim for service connection for a right shoulder disability. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The VA examination and the medical opinion obtained in April 2013 are adequate to evaluate the claim for service connection for a right shoulder disability, as the opinion was predicated on a full reading of the service treatment records as well as the private and VA medical records contained in the Veteran's claims file. The examiner considered all of the pertinent evidence of record, including the contentions and statements of the Veteran and provided a complete explanation for the opinions stated, relying on and citing to the records reviewed. 

VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4). See Monzingo v Shinseki, 26 Vet. App. 97 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion" ).

In summary, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument. 



Effective Date - Left Ankle Rating

Unless otherwise specified, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase is to be fixed in accordance with the facts found, but will not be earlier than the date of receipt of the claimant's application. 38 U.S.C.A. § 5110(a), (b); 38 C.F.R. § 3.400. The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date. 38 U.S.C.A. § 5110(b). 

However, where the disability or disabilities found to be service-connected are the same as those upon which disability severance pay is granted, or where entitlement to disability compensation was established on or after September 15, 1981, an award of compensation will be made subject to recoupment of the disability severance pay. 38 C.F.R. § 3.700(a)(3)

The Veteran's original claim for compensation received in October 1986 reflects that he is in receipt of disability severance pay from the Armed Forces in the amount of $15,986. 92. The Veteran's claim for increase was received on January 21, 2010. The Veteran argues that VA should not withhold his VA benefits until the amount of his severance pay allowance is recouped. He further states that if this grant of increase leads to withholding of benefits, then the grant of increase should be effective back to 1986. 

It is well-settled law that the Board and VA must follow VA's own regulations as long as they are in force. 38 U.S.C.A. § 7104(c); Grivois v. Brown, 6 Vet. App. 136 (1994)((citing decision by the U.S. Supreme Court in Vitarelli v. Seaton, 359 U.S. 535, 539-40 (1959) that procedures established by agency through regulations must be applied to all similarly situated VA claimants)); Kitchens v. Brown, 7 Vet. App. 320 (1995); Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992); Schafrath v. Derwinski, 1 Vet. App. 589 (1991) (holding that Board not free to ignore regulation adopted by VA); Browder v. Derwinski, 1 Vet. App. 204 (1991). 
This includes the law and regulations governing the establishment of effective dates for the award of compensation. The law is very clear that an award of compensation will be made subject to recoupment of the disability severance pay. To his assertion that his increased 30 percent rating should be awarded effective retroactively to 1986, the law also holds that effective dates for claims for increased compensation are determined by the date of receipt of a claim or earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date. 

There is no indication of the Veteran's intent to file a claim for increase for his left ankle disability prior to January 2010 nor does the Veteran assert that he filed a claim for increase prior to January 2010. 

An effective date prior to January 21, 2010, for the assignment of a 30 percent rating for left ankle osteoarthritis and Achilles tendinosis and status post mid-tibia fibular fracture with high ankle sprain is not warranted. The preponderance of the evidence is against the claim; there is no doubt to be resolved. The appeal is denied.

Service Connection - Right Shoulder 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131. Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). As noted, arthritis is a chronic disease. 38 U.S.C.A. § 1101. Therefore, section 3.303(b) is potentially applicable.

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b).

The Veteran contends that he has a current right shoulder disability that onset during his period of service. However, the preponderance of the evidence is against a finding that the Veteran's right shoulder disability onset during service and the appeal will be denied. 

The service treatment records reflect that the Veteran was in an automobile accident in June 1981. He reported that he was a back seat passenger and bounced up and hit his right shoulder on the roof of the car. An October 1981 service treatment record documents the Veteran's complaint of painful right shoulder due to trauma sustained in a car accident ongoing for 2 months. A June 1982 service treatment record documents the Veteran's complaint of pain in his right shoulder for the past week and right arm pain from a softball injury. A diagnosis of muscular strain was rendered.

After service, the April 2013 report of VA shoulder and arm conditions examination documents diagnoses of right rotator cuff tendinopathy and right degenerative arthritis of the acromioclavicular joint. The Veteran reported that he injured his right shoulder while on active duty in 1981 in an automobile accident. He stated that his right shoulder has continued to bother him since the initial injury. Noting review of the service treatment record that documented complaints relative to the right shoulder, the physician explained that the Veteran's motor vehicle accident injury of his right shoulder only consisted of abrasion of the right shoulder which healed completely. Further, the physician found that the October 1981 complaint of right shoulder condition was a single occurrence and the June 1982 complaint was related to his right arm and not his right shoulder. The physician concluded there was no other complaint of right shoulder disorder in service or within 12 months of his discharge from service and opined that the right shoulder disability was less likely than not incurred in or caused by the claimed in-service injury, event, or illness. 

Though the Veteran has current right shoulder disability, the preponderance of the evidence is against a finding of a linkage between the onset of right shoulder disability and a period of service. Rather, the evidence shows that the Veteran's current right shoulder disability had no etiological relationship to injury sustained during his period of service. (See April 2013VA examination report). 

Additionally, there is no evidence of degenerative arthritis of the acromioclavicular joint in service. To determine that a chronic disease was shown in service, the disease identity must be established. 38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1339. No examiner in service, or since, has established chronicity or an underlying chronic disease process in service. In sum, characteristic manifestations sufficient to identify the disease (arthritis) entity were not noted. Additionally, there is no assertion of continuity of or evidence of arthritis within one year of separation from service. Thus, service connection cannot be awarded on a presumptive basis. 38 U.S.C.A. § 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. § 3.303(b), 3.307, 3.309.

The Board has considered the Veteran's lay assertions. However, the record is as indicated above, and there is no competent medical evidence to indicate that the Veteran's right shoulder disorder developed as he has claimed. As a layperson, the Veteran is not competent to establish that he has current right shoulder disability as a result. The Veteran is not competent to establish that his current right shoulder disability had onset as a result of service. He is not competent to offer opinion as to etiology of any right shoulder disability. The question regarding the diagnosis or etiology of such a disability is a complex medical issue that cannot to be addressed by a layperson. In that regard, his allegations are non-specific and are no more than conjecture and do not rise to the type of evidence addressed by Jandreau. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The claim of entitlement to service connection for a right shoulder disability must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An effective date earlier than January 21, 2010, for the assignment of a 30 percent rating for left ankle osteoarthritis and Achilles tendinosis and status post mid-tibia fibular fracture with high ankle sprain is denied.

Service connection for a right shoulder disability is denied.

REMAND

The Veteran was provided VA examination to assess his claimed disability of the left hip; however, the opinion obtained and supporting rationale was inadequate. See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also El-Amin v. Shinseki, 26 Vet. App. 136, 140 (2013) (where an examiner finds that a service-connected disability did not cause a claimed disorder and that the claimed disorder was more likely related to other factors, it is not clear that aggravation has been addressed).  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA joints examination to determine the nature and likely etiology of the claimed left hip disability. The claims file should be made available to the examiner for review prior to examination. All indicated tests and studies should be performed and the clinical findings should be reported in detail. 

A comprehensive clinical history should be obtained, to include a discussion of the Veteran's documented medical history and assertions. After reviewing the entire record, the examiner should provide opinion with supporting explanations as to the following: 
 
Whether the Veteran has a current left hip disability that was AGGRAVATED (permanent worsening) by the service-connected left ankle disability.

If aggravation of any left hip disability by the service-connected left ankle disability is shown, the examiner should objectively quantify, to the extent possible, the degree of aggravation beyond the level of impairment had no aggravation occurred. 

As indicated above, the examiner must review the record in conjunction with rendering the requested opinions; however, his/her attention is drawn to the following:

*Hip and Thigh Conditions disability benefits questionnaire (DBQ) that documents a diagnosis of left sacroiliac dysfunction. VBMS Entry February 27, 2014.

*April 2013 VA Hip and Thigh Conditions examination that documents diagnosis of left hip strain wherein the physician opines that there is no established causal relationship between the service-connected left ankle disability and the left hip strain.

A thorough explanation must be provided for the opinions rendered. If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT.

2. After completing all indicated development, readjudicate the claim remaining on appeal in light of all    the evidence of record. If any benefit sought on appeal remains denied, the Veteran should be furnished a fully responsive supplemental statement of the case and afforded a reasonable opportunity for response.

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


